UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 14, 2010 (Date of Report: Date of earliest event reported) PMI Construction Group (Exact name of registrant as specified in its charter) Nevada 000-52790 95-4465933 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer ID No.) 2522 Alice Drive, West Jordan, Utah 84088 (Address of principal executive office) Registrant's telephone number, including area code: (801) 718-7732 NA (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This document contains forward-looking statements, which reflect our views with respect to future events and financial performance. These forward-looking statements are subject to certain uncertainties and other factors that could cause actual results to differ materially from such statements. These forward-looking statements are identified by, among other things, the words “anticipates,” “believes,” “estimates,” “expects,” “plans,” “projects,” “targets” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Important factors that may cause actual results to differ from those projected include the risk factors specified below. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 14, 2010, PMI Construction Group, a Nevada corporation (the “Company”) appointed Jeff Peterson as a director of the Company.The Company also appointed Mr. Peterson the President and Chief Financial Officer of the Company.Mr. Peterson currently is employed at Bluestone Advisors, LLC.Mr. Peterson will provide such assistance to the Company as is requested.Prior to joining Bluestone Advisors, LLC, Mr. Peterson was employed by Alpine Securities Corporation for the past 11 years.Mr. Peterson has a degree in Finance and Business Administration from the University of Utah and is 32 years old. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. PMI Construction Group By: /s/ C. Eugene Gronning Date: April 14, 2010 C. Eugene Gronning, CFO
